Citation Nr: 0945303	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-32 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for the 
purpose of obtaining a Master's degree.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1991 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to 
additional vocational rehabilitation training.



FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are a 
chronic low back strain, chronic left hip bursitis, 
tendonitis of the left foot, a right knee strain, mild 
gastritis, costochondritis, and a history of a right thumb 
strain, with a combined disability evaluation of 50 percent, 
effective December 14, 2003.

2.  Through participation in the vocational rehabilitation 
program, the Veteran received a Bachelor's degree in 
Psychology with a minor in Business in December 1998. 

3.  Thereafter, the Veteran found employment as an 
administrative assistant and remained employed in that 
position for a number of years.  

4.  The Veteran overcame an employment handicap and was 
rehabilitated to the point of employability.

5.  The skills which the Veteran developed during her 
education are adequate to secure and maintain employment in 
her chosen field.

6.  The Veteran's service-connected disabilities have not 
worsened to the point that she is unable to perform the 
duties of the occupation for which she previously was 
rehabilitated.



CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation services under Chapter 31, Title 38 of the 
United States Code, have not been met. 38 U.S.C.A. §§ 3100, 
3101, 3102 (West 2002); 38 C.F.R. §§ 21.35(e), 21.51, 21.94, 
21.190, 21.283, 21.284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) impose 
obligations on VA to provide claimants with notice and 
assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009).

VA has recently adopted regulations implementing the VCAA for 
claim for vocational rehabilitation benefits.  74 Fed. Reg. 
31,854 (Jul. 6, 2009) (to be codified at 38 C.F.R §§ 21.32, 
21.33).  The regulations were intended to impose the same 
notice and duty to assist requirement that are applicable to 
claims for compensation and are found at 39 C.F.R. 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Id.

VA provided the required notice to the Veteran in a letter 
issued in August 2006.  There was a timing deficiency in that 
the claim was decided after the initial adjudication of the 
claim.  The Veteran was not, however, deprived of a 
meaningful opportunity to participate in the adjudication of 
the claim.  She had several years after receiving the notice 
in which to submit additional evidence and argument and to 
request a hearing.  

VA assisted the Veteran in substantiating the claim by having 
a Veterans Rehabilitation Counselor review the claim and meet 
with the Veteran.  It does not appear that there is 
outstanding evidence or a need for additional examination or 
medical opinions.

The Claim for Additional Vocational Rehabilitation Benefits

The main contention advanced by the Veteran is that despite 
her good-faith efforts to obtain suitable employment in her 
chosen field, she has been unable to do so. She states that 
her problem in finding employment in her field is that she 
does not possess a Master's degree. Advanced training, she 
contends, is needed to ensure the ability to gain a position 
as a caseworker. 

Alternatively, the Veteran states that she was told by VA 
that she could pursue a Master's degree.  She stated that had 
she not been given this incorrect information, she would not 
have given up her Montgomery GI benefits.  

Finally, the Veteran contends that her-service connected 
disabilities have worsened, entitling her to additional 
vocational rehabilitation benefits.

The purpose of Chapter 31, Title 38, United States Code, is 
to provide for all services and assistance necessary to 
enable eligible veterans to achieve independence in daily 
living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment. 38 
U.S.C.A. § 3100; 38 C.F.R. §§ 21.1(a), 21.70 (2009).  
Essentially, basic entitlement to Chapter 31 benefits exists 
when a Veteran has a service-connected disability that is 
rated at least 20 percent disabling and the Veteran is found 
by VA to be in need of rehabilitation because of an 
employment handicap. 38 U.S.C.A. § 3102; 38 C.F.R. § 21.40 
(2009).

"[T]he Secretary is given broad authority to make awards and 
determine the scope of services and assistance" concerning 
Chapter 31 vocational rehabilitation benefits. Kandik v. 
Brown, 9 Vet. App. 434, 438 (1996) (such determinations are 
only set aside in cases found to be arbitrary, capricious, an 
abuse of discretion, or otherwise not in accordance with 
law).

For Veterans pursuing a vocational rehabilitation program or 
an employment program, VA and the Veteran must develop a 
written plan describing the Veteran's employment goals and 
the program through which those goals will be achieved. 38 
C.F.R. §§ 21.1(b)(3), 21.80 (2008). The plan will be jointly 
developed by VA staff and the veteran. The terms and 
conditions of the plan must be approved and agreed to by the 
counseling psychologist, the vocational rehabilitation 
specialist, and the Veteran. 38 C.F.R. § 21.92 (2009).

In this case, there are two vocational rehabilitation plans 
associated with file.  A rehabilitation plan dated June 1997 
agreed to and signed by the Veteran indicates that the 
program goal was to obtain and maintain employment as an 
industrial caseworker and the intermediate objective was to 
pursue coursework leading to a bachelor's degree in 
psychology.  The Veteran received a Bachelor's degree in 
psychology with a minor in business in December 1998.  A 
December 1998 vocational rehabilitation 

A case summary dated in March 2000, shows that the Veteran 
entered VA's Chapter 31, Vocational Rehabilitation program in 
June 1997.  In December 1998, she obtained a bachelor's 
degree in psychology with a minor in business.  Her grade 
point average was 2.275.  An individual employment assistance 
plan (IEAP) was developed.  The IEAP plan agreed to and 
signed by the Veteran indicates that assistance would be 
provided with a goal to obtain and maintain employment in an 
entry level position in the area of Psychology, Case 
Management (Caseworker/Industrial DOT Code 195).

She then became employed as an administrative assistant at a 
firm in South Carolina, working 40 hours per week and earning 
$9.00 per hour.  She was informed that her case would be 
closed as she had been successfully rehabilitated.  She 
reportedly stated that the training had enabled her to become 
employed and financially stable, and she reportedly expressed 
that she was pleased with the provision of services through 
Chapter 31.

A letter in the claims file dated in March 2000, shows that 
she was informed that VA considered her rehabilitated, and 
that if she wanted additional services she would have to 
reapply.  She was also told that she would not be eligible 
for further services unless her service connected disability 
became worse such that she was unable to work in the 
occupation for which she had been rehabilitated or unless the 
occupation was not suitable for her.

The Veteran subsequently moved on several occasions and asked 
for Vocational Rehabilitation and employment services.  The 
record shows, however, that she was able to obtain 
employment.  In an application for employment with the 
Commonwealth of Virginia dated in November 2004, she reported 
that she had been employed as an office manager with a firm 
in Chicago, Illinois through July 2004.  

In January 2005, the Veteran reported that she was unemployed 
and was requesting additional Vocational Rehabilitation 
training to become more marketable.

At VA examinations in March 2005, the Veteran reported that 
she was employed in administration and that her disabilities 
did not affect her job or daily activities, except that on 
flare-ups, which were described as mild, she had to walk 
slower.

Rehabilitation programs are intended to allow a Veteran to 
reach the point of entry-level employability in a designated 
field. See 38 C.F.R. § 21.72 (2009). Where a particular 
degree, diploma, or certificate is generally necessary for 
entry into the occupation, the Veteran shall be trained to 
that level. 38 C.F.R. § 21.72(a)(2) (2009).

In the present case, the Veteran asserts that a bachelor's 
degree is not sufficient to because "all places want a 
psychologist with a Master's degree."  See Veteran's 
statement dated October 2005. She contends that a Master's 
degree is typically the minimum educational level required 
for employment in the psychology field.  Id. The Veteran has 
not, however, submitted in any evidence indicating that she 
was unable to find an entry level position in the field of 
psychology.  The Veteran did submit a "job log" in which 
she sent in copies of fasicimile cover sheets and handwritten 
notes of positions she either was interesting in applying for 
and/or had applied for.  

These positions were not in the field of psychology, but were 
rather clerical and administrative positions. Additionally, 
in applications submitted to the State of Virginia by the 
Veteran in November 2004, the Veteran did not indicate that 
she had a bachelor's degree and did not check the appropriate 
box indicating she was a college graduate.  

While the Board acknowledges that further education or an 
advanced degree might increase one's competitiveness for a 
given job, or potentially result in a more desirable 
position, funding for educational training through VA 
vocational rehabilitation programs is intended only to the 
point that entry-level employment may be achieved. 38 C.F.R. 
§ 21.72(a)(2) (2009).

The record shows that the Veteran has had repeated success in 
finding and maintaining such employment, despite her 
relocations.  

Alternatively, the Veteran states that she was told by VA 
that she could pursue a Master's degree.  She stated that had 
she not been given this incorrect information, she would not 
have given up her Montgomery GI benefits.  See Veteran's 
statements dated January 2005 and March 2005.  There is, 
however, no information contained within the claims file that 
indicates the Veteran was given this information by a VA 
employee.  The March 2000 letter shows that on at least one 
occasion she was informed of the circumstances under which 
she would be eligible for additional services.

But even if this allegation is indeed true, that is, even if 
there was misinformation conveyed to her by a government 
employee, this alone does not excuse her mistaken reliance on 
this misinformation. See, e.g., McTighe v. Brown, 7 Vet. App. 
29, 30 (1994) (holding that because the payment of government 
benefits must be authorized by statute, the fact that a 
Veteran may have received erroneous advice from a government 
employee cannot be used to estop the government from denying 
benefits). See also McCay v. Brown, 106 F.3d 1577, 1582 (Fed. 
Cir. 1997) and Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 
(1991), interpreting Irwin v. VA, 498 U.S. 89, 95-96 (1990), 
see, too, Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998); 
Walker v. Brown, 8 Vet. App. 356 (1995); Lozano v. Derwinski, 
1 Vet. App. 184, 186 (1991). 

Finally, the Veteran contends that her service-connected 
disabilities have worsened and therefore, she is entitled to 
additional vocational rehabilitation benefits.

Regarding reentrance into a rehabilitation program, a Veteran 
who has a compensable service-connected disability who has 
been found to be rehabilitated may be provided an additional 
period of training or services only if: current facts, 
including any relevant medical findings, establish that the 
Veteran's service-connected disability has worsened to the 
extent that the effects of the service-connected disability 
considered in relation to other facts precludes her from 
performing the duties of the occupation for which the Veteran 
was previously rehabilitated, or the occupation for which the 
Veteran previously was found rehabilitated is found to be 
unsuitable on the basis of the Veteran's specific employment 
handicap and capabilities. 38 C.F.R. § 21.284(a) (2009).

The Veteran is currently service-connected for a chronic low 
back strain, chronic left hip bursitis, tendonitis of the 
left foot, a right knee strain, mild gastritis, 
costochondritis, and a history of a right thumb strain, with 
a combined disability evaluation of 50 percent, effective 
December 14, 2003.

While the evaluation for her back disability has been 
increased and service connection was granted for additional 
disabilities since her participation in the Chapter 31 
program, the evidence does not show that that the service-
connected disabilities, rated as 50 percent disabling 
combined, have worsened to the extent that they preclude her 
from performing the duties of the occupation for which she 
previously was found rehabilitated.  In multiple VA 
examinations conducted in March 2005, the Veteran reported 
her disabilities had no impact on her occupation, unless she 
experienced a flare-up, which resulted in slower walking.  
This examination served as the basis for the increased 
evaluation for her back disability, and considered all of the 
disabilities that are currently service connected.

The Veteran does not assert that the severity of her service-
connected disabilities is playing any role in her desire to 
seek additional training under VA's vocational rehabilitation 
training.  Rather, she has provided other reasons.  Because 
the conditions for an additional period of training are not 
met, reentrance into a rehabilitation program is not 
warranted. See 38 C.F.R. § 21.284(a). 

Based upon the foregoing, the Board finds that further 
educational training is not necessary for entry into 
employment. The Veteran's current educational background and 
military job experience are sufficient for employability at 
entry-level positions in the chosen occupational field. As 
such, funding for additional vocational rehabilitation 
training is not warranted under the applicable laws and 
implementing regulations. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt provision does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for purposes 
of obtaining a Master's degree, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


